This suit originated in the justice's court wherein appellant sued appellee for $54, and sued out a distress warrant and levied it on the property of appellee, and sought to foreclose his landlord's lien. Appellee reconvened for $45 actual damages and $100 exemplary damages. There was a judgment in the justice's court in favor of the plaintiff for $24.70, and in favor of the defendant on his plea in reconvention for actual damages in the sum of $15. Upon trial of this case in the county court, the court trying the case without a jury rendered judgment for the appellant for $24.70 and found against the appellee on his plea in reconvention. In both the justice's court and the county court the writ of sequestration issued in this case was quashed, for the reason that no sufficient bond was given.
Appellee moves to dismiss this appeal for the reason that the amount in controversy is not within the jurisdiction of this court. We overrule this motion. Although the court found against appellee's plea in reconvention, said plea was not withdrawn upon the trial of said cause, and therefore the amount claimed by him in reconvention was an issue upon the trial of said cause.
We sustain the action of the trial court in quashing the bond and writ in this case, for the reason that said bond is not in compliance with the statute. The court did not err in assessing the costs of said sequestration against the appellant.
Finding no error in the record, the judgment herein is affirmed.
  Affirmed. *Page 1143